         Case 4:17-cr-00293-BSM Document 2129 Filed 07/15/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                             PLAINTIFF

V.            NO.4:17-CR-00293-BSM

CHRISTOPHER BUBER                                     DEFENDANT

     DEFENDANT BUBER'S RESPONSE TO GOVERNMENT'S 404(b) NOTICE
                        AND 609(b) REQUEST

     Comes now the defendant Buber and responds to the government’s notice and

request to use information under Rules 404(b)[notice] and 609(b) [request] in

defendant's trial. The government has provided the Court with its notice and

request as cited above. There has also been some challenge to the some of the

information and allegations asserted by the government in defendant’s prior motion

for severance. Also, at this time, defendant’s objects to and asks the court to strike

the government’s notice and request as untimely vis-à-vis as having been filed

outside the time set by the court for the same. The scheduling order [Doc. No. 1909]

filed in this matter by the Court on January 13, 2021 set the time to file ‘general’

motions for not later than June 9, 2021. The Court, inter alia, set motions in limine

to be filed not later than July 16, 2021.   The government’s motion is not a Rule 105

item, thus it is general and should have been filed earlier. The government’s notice

and request is merely a motion to allow certain information under certain rules and

should not have been filed late. It was and should now be stricken.

     Defendant will proceed to address the complained of item, but not waive his

rights to challenge or appeal based upon the same. The defendant proceeds so as not


                                                                                         1
       Case 4:17-cr-00293-BSM Document 2129 Filed 07/15/21 Page 2 of 4




to engage in a waste or delay of the court’s time in the unlikely event the Court does

not strike the item as requested.

   The information the government has announced for its desired use is in clear

violation of the applicable case law and rules. The information wished to be used by

the government especially violates Rule 404(b)(1) and Rule 609. The undue

prejudice and harm is greater than any probative value. Equally, to seek to put

defendant’s prior criminal history information into evidence in the government’s

case-in-chief is a near Constitutional atrocity. Due process and equal protection

cannot stand the same. The harm of it having an adverse impact on the jury is great

and likely.

   The first few pages of the government’s notice and request are allegations and

assertions which it would have to prove at trial to be relevant and admissible. The

‘information’ is also “framing” and asserted background information. All of the

information is [and will] be objectionable at trial.

   This is simply a case of the government seeking to enhance its prosecution by

trying to have prior convictions and alleged bad acts prove its case-in-chief. The

government asserts that the information provides what 404(b) allows, but that is

not true. And, on page 10 of the government’s item it only states conclusions by

reciting what the requirements of the rule sets out.

      At this juncture, it really seems likely than not that the Court cannot grant

the government’s notice and request since it may require testimony and viewing at




                                                                                      2
       Case 4:17-cr-00293-BSM Document 2129 Filed 07/15/21 Page 3 of 4




trial. So, the complained of item likely cannot be granted since, under the best of

circumstance, because it seems premature.

   Also, if the government’s wishes are allowed, the same is also likely to be

confusing to the jury and would appear that defendant is on trial for multiple

different incidents at one time. Note R.404(b); See United States v. Wagoner, 713

F.2d 1371 (1983) and note United States v. Marshall, 683 F.2d 1212 (1982). The

Defendant and Millsap are not true and complete co-defendants. They are not

jointly charged in all relevant indictment counts for trial of this matter.

   Equally untenable is the government's attempt to cast the defendant as a prime

bad actor by offering allegations relative to bad acts and state court convictions.

This goes against the very essence of fairness and justice. The state court

conviction matters are clearly outside of any allowable use of the applicable rules,

case law and fair use.

   Defendant objects to all offerings by the government based upon the same not

being proper under Rules 404(b), 609 and 403 and the case law developed

thereunder. Defendant equally submits that what the government has proposed will

violate the due process and equal protection rights of the defendant and deny the

same a fair trial. If the government prevails on its notice and request, the result

will be that a manifest injustice will have occurred.

   WHEREFORE, all premises considered, defendant prays the Court enter an

order and grant the relief requested herein, and for all other good and proper relief.

                                            Respectfully submitted,



                                                                                       3
   Case 4:17-cr-00293-BSM Document 2129 Filed 07/15/21 Page 4 of 4




                                 By: Crystal Okoro
                                 Crystal Okoro, Bar No.12-077
                                 Attorney at Law
                                  P.O. Box 1117
                                  North Little Rock, AR 72115
                                   PH: 501.859.3424
                                   Email:okorocrystal@yahoo.com
                                                           For:
                      CHRISTOPHER BUBER, DEFENDANT

                     CERTIFICATE OF SERVICE

I, undersigned, do hereby certify that on this July 15, 2021,
a copy of the foregoing has been hand delivered, faxed, emailed, ECF or mailed,
postage prepaid to proper address of all parties or all counsel of records for the
same.
    Liza Brown/Stephanie Mazzanti
   Tre’ Kitchens
                        Crystal J. Okoro
                        By__/s/_________




                                                                                 4
